DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The application #17/330,951 filed 5/26/2021. Continuation of 14/881,499 priority filing of 9/10/2015 for provisional 62/216,487.
Claims 1-3, 6-8, 10-13, 16-18, 20 are pending and under examination in this office action.

Double Patenting
Claims 1-3,6-8,10-13,16-18,20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3,5,7,11-24 of application No. 14/881,499 (Patent #11030918, dated 6/8/2021). This is a double patenting rejection since the conflicting claims have in fact been patented.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP§ 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.
Claims 1-3,6-8,and 10-13, 16-18, 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11/030,918. Although the claims at issue are not identical, they are not patentable patient operable 3D graphics for telemedicine sessions operated by a medical profession and client devices run by patients. Body movement’s conformation and non-conformation with respect to thresholds have been compared with ideal body movement. The instant application has been narrowed down to first and second sensor data for angular motion corrections in telemedicine sessions.  However, this would be an obvious variation of movements in view of reference US 20130223707 A1 to Stephenson (Para 0094-0096).
Response to Arguments/Remarks
Applicant’s filed continuation on January 19, 2022 have been considered but found to be obviousness double patenting rejection.
As requested double patenting rejection is held in abeyance.
Applicant has indicated that the prior art Zets combination fails to disclose “render[ing], in a display accessible to the client device, a graphical representation of the portion of the body of the patient performing the movement,” . Additionally disclosure of variance calculation “based at least in part on whether respective angular positions of individual ones of the plurality of sensor devices at a given time during the first movement meet or exceed a predefined threshold in relation to the ideal body movement,” is not found in prior references for telemedicine and therapy conducted by medical professionals over a predefined period  and at predefined rate as in amended claims 1 and 11. 35USC103 withdrawn.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:
Applicant has filed amendments continuation on October 13, 2021 overcoming 35USC102 rejections. A new ground of rejections provided.
Double patenting rejection is maintained and held in abeyance until other pending issues. 
Applicant on page 13 alleged that the  prior art Zets et al. (US 9526946 B1) is not  rendering, in a display accessible to the client device, a graphical representation of the portion of the body of the patient performing the movement,” as recited in amended claim 1. Instead, as applicant asserts, the prior art Zets reference merely discloses “a signal graph 805, of the previous CP (or COG) data samples”, when the signal graph is not considered “a graphical representation of the portion of the body of the patient performing the movement,” unlike in amended claim 1. 
Examiner agrees on applicant characterization of display of Zets et al., but respectfully traverses the argument since a new ground of rejection clarifies the image comparisons mechanism by presenting a more clearly graphical representation for a portion of the body of patient performing movements  as easily determined by a person with ordinary skills in art.
It is not overcoming 35USC103 rejection.

Applicant’s filed continuation on May 26, 2021 have been considered but found to be obviousness double patenting rejection.
It is rejected under 35USC103 rejection.
Following traversals/remarks are retained as a summarized from prior parent application comments to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise.
Applicant asserted on pages 20, 21 that the instant application recites rendering on a display, causing to be rendered on a display, or transmitting to be rendered on a display, the three-dimensional reconstruction of the body and of the movement performed along with the suggested change in the movement is in response to the movement not conforming to the predefined movement. Applicant argues that this allows the user for easy determination of changes that need to be made to achieve the proper movement. Hence not taught or suggested by prior art French.
But Claims 1,8 and 15 recitation closely relates to applicant argument (on page 21/22/23) that three-dimensional reconstruction of body situation is about movement and suggested changes displayed thereof that are not conforming to predefined stored movements. The claim requires non-conforming movements of a pre-defined movement suggests a three-dimensional reconstruction of body part location performed along with 
 In response to applicant’s characterization on page 21,22 of prior art French as a three-dimensional reconstruction of the subject’s own body on the wearable display would defeat the purpose of providing the subject with a game-like interface, examiner respectfully traverses the assumptions. The wearable display because of body and head movement inputs and prompting aids could provide a game-like interface. The user/subject prompted to become engaged in movements simulating a real-world task, such as a sports-specific activity. Results may be compared with those of a baseline test. Though the prior art subject is prompted to interact with running and jumping activities as measured performance of head and body movements, they are recorded against baseline test comparisons. This indicate athletes’ power are been detected during directional movement asymmetries when deficits are directly related to actual game play comparisons  (French: Para 0055-0057).  The asymmetries and deficits are measured and an athlete is pursued for "correct" angle of pursuit. The art French also provides a three-dimensional reconstruction of the subject’s own body on the wearable display in a game-like interface as a feedback to user and is also amenable to reconstruction of body movements (Para 0050 ultimately provide new physical performance constructs to the user for continuously monitoring his or her motion and for continuously providing real time visual physical performance information to the user for comparison to a baseline constructions). Similarly another analogous art Smith et al. 2013/0280683 indicate that a sensor detection allows feedback for proposed correction that means a possible reconstruction (para 0037 where bands are identified to secure devices/sensors to a portion of a body; (Smith et al. 2013/0280683 Para 0025 Para 0036-0040)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai[ 4 ]Xuan Thai[ 4 ]Xuan Thai can be reached on (571) 272-7147[ 5 ](571) 272-7147[ 5 ](571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.Z/            Examiner, Art Unit 3715                                                                                                                                                                                            	January 29, 2022

/THOMAS J HONG/            Primary Examiner, Art Unit 3715